Citation Nr: 1735222	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for multiple sclerosis with leg pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by RO. 

The Veteran testified before the undersigned in a May 2017 video-conference hearing. A transcript of the hearing is included in the electronic claims file. 

The Veteran's appeal originally included the issue of service connection for a low back disability. In an April 2015 decision the RO granted service connection for a low back disability and assigned a 10 percent rating effective February 18, 2015. His appeal concerning the issue of service connection for a low back disability has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

As noted, service connection for a low back disability was awarded in the April 2015 rating decision. The Veteran filed a notice of disagreement to this rating action in March 2016 with regard to the assigned effective date of February 18, 2015 for the award of service connection for the low back disability. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue. 

Although the matter is therefore within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238   (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A June 2010 letter indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits. The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. A remand is necessary in order to obtain the Veteran's SSA records.

Remand is also warranted in order to afford the Veteran a VA examination to assess his claim.    

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all SSA disability records and add to the VBMS file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed multiple sclerosis. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Does the Veteran have current multiple sclerosis that had onset of manifestations during his period of service or within seven years of his discharge from service in August 1986? 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*Service treatment records document the Veteran's complaints of gastrointestinal disorders in February 1983, April 1983, August 1983, September 1983, November 1983 and October 1985. Diagnoses of gastroenteritis and viral syndrome were rendered in April 1983, November 1983 and October 1985. VBMS Entry February 27, 2008, p. 45-46, 50, 62, 78, 87, 89/148.

*January 2008 VA MRI findings showed multiple white matter lesions consistent with the history of multiple sclerosis. The assessment was "history of relapsing-remitting multiple sclerosis (RRMS) untreated from approximately 2 years." VBMS Entry March 21, 2008, p. 4/115.

*A January 2008 mental Health Outpatient Psychosocial Assessment treatment record documents the Veteran's report that he was diagnosed with multiple sclerosis in 1999. VBMS Entry March 21, 2008, p. 91/115.

*A July 2010 statement from a VA multiple sclerosis fellow documents the physician's opinion that the Veteran's multiple sclerosis had its onset before 1993, as evidenced by the review of records that were provided. VBMS Entry August 3, 2010. 

*The April 2015 Report of VA examination documents a diagnosis of multiple sclerosis (date of diagnosis 1999). The physician opined that "it is less likely than not that [the Veteran's] multiple sclerosis is related to service since he did not serve in Vietnam and was not exposed to proven causes." VBMS Entry April 23, 2015.

*The Veteran submitted medical research literature that documents, in pertinent part, that incontinence and diarrhea or constipation were symptoms of multiple sclerosis. VBMS Entry March 23, 2017.

*During his May 2017 hearing, the Veteran, noting that bowel problems can be an early symptom of multiple sclerosis, testified as to the gastrointestinal symptoms he experienced during service beginning in 1983. He testified that the etiology of such complaints was never assessed and service medical personnel just determined they were simple gastrointestinal problems. He testified that he continued to have bowel problems subsequent to his period of service but did not seek medical treatment related thereto; rather, he attempted to self-manage his symptoms. VBMS Entry May 3, 2017.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, readjudicate the claim.

If indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



025611959
_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




